

EXHIBIT 10.1


Restated, with administrative changes only, on August 11, 2020


XYLEM
ANNUAL INCENTIVE PLAN FOR THE SENIOR LEADERSHIP TEAM
(Formerly “Annual Incentive Plan for Executive Officers”)


1.Purpose
The purpose of this Xylem Annual Incentive Plan (“AIP”) for the Senior
Leadership Team (“SLT”) is to provide incentive compensation in the form of a
cash award to members of the SLT of Xylem Inc. (the “Company”) for achieving
specific pre-established performance objectives and to continue to motivate
participating SLT members to achieve their business goals, while tying a portion
of their compensation to measures affecting shareholder value. The AIP seeks to
enable the Company to continue to be competitive in its ability to attract and
retain SLT members of the highest caliber. The AIP first became effective as of
October 31, 2011.


2.Plan Administration
The Leadership Development and Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of the Company, as constituted by the Board
from time to time, shall be comprised of non-employee directors who are
independent under the requirements of the New York Stock Exchange and the rules
of the Securities Exchange Commission.
The Committee shall have full power and authority to administer, construe and
interpret the provisions of the AIP and to adopt and amend administrative rules
and regulations, agreements, guidelines and instruments for the administration
of the AIP and for the conduct of its business as the Committee considers
appropriate.
The Committee shall have full power, to the extent permitted by law, to delegate
its authority to any officer or employee of the Company to administer and
interpret the procedural aspects of the AIP, subject to the terms of the AIP,
including adopting and enforcing rules to decide procedural and administrative
issues.
The Committee may rely on opinions, reports or statements of officers or
employees of the Company and of counsel to the Company (inside or retained
counsel), public accountants and other professional or expert persons.
The Board reserves the right to amend or terminate the AIP in whole or in part
at any time; provided, however, that no amendments shall adversely affect or
impair the rights of any participant that have previously accrued hereunder,
without the written consent of the participant.
No member of the Committee shall be liable for any action taken or omitted to be
taken or for any determination made by him or her in good faith with respect to
the AIP, and the Company shall indemnify and hold harmless each member of the
Committee against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Committee) arising out of any act or omission in connection with the
administration or interpretation of the AIP, unless arising out of such person’s
own fraud or bad faith.


3.Eligible Executives
Executives in salary Band A, which includes executive officers as defined by the
Securities Exchange Act of 1934, Rule 3b-7, of the Company and its subsidiaries,
shall be eligible to participate in the AIP.


4.Plan Year, Performance Periods, Performance Measures and Performance Targets
Each fiscal year of the AIP (the “Plan Year”) shall begin on January 1 and end
on December 31. The performance period (the “Performance Period”) with respect
to which incentive awards may be payable under the AIP shall be the Plan Year
unless the Committee designates one or more different Performance Periods.
The Committee shall establish the performance measures (the “Performance
Measures”) to be used which may include, one or more of the following criteria:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv)



--------------------------------------------------------------------------------



earnings per share; (v) book value per share; (vi) return on shareholders’
equity; (vii) expense management; (viii) return on investment; (ix) improvements
in capital structure; (x) profitability of an identifiable business unit or
product; (xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales (including organic revenue); (xv)
costs; (xvi) cash flow; (xvii) working capital (xviii) return on assets; (xix)
total shareholder return; (xx) return on invested or total capital and (xxi)
economic value added.
In addition, Performance Measures may be based upon other objectives such as
negotiating transactions or sales, implementation of Company policy, development
of long-term business goals or strategic plans, negotiation of significant
corporate transactions, meeting specified market penetration goals, productivity
measures, geographic business expansion goals, cost targets, customer
satisfaction or employee satisfaction goals, goals relating to merger synergies,
management of employment practices and employee benefits, or supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries and/or other affiliates or joint ventures; provided
however, that the measurement of any such Performance Measures must be
objectively determinable.
All Performance Measures shall be objectively determinable and, to the extent
they are expressed in standard accounting terms, shall be according to generally
accepted accounting principles as in existence on the date on which the
applicable Performance Period is established and without regard to any changes
in such principles after such date (unless the modification of a Performance
Measure to take into account such a change is pre-established in writing at the
time the Performance Measures are established in writing by the Committee).
The Committee shall establish the performance targets (the “Performance
Targets”) to be achieved which shall be based on one or more Performance
Measures relating to the Company as a whole or to the specific businesses of the
Company, subsidiaries, operating groups, or operating units, as determined by
the Committee. Performance Targets may be established on such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. The Committee also shall establish with respect to each incentive
award an objective formula to be used in calculating the amount of incentive
award each participant shall be eligible to receive. There may be a sliding
scale of payment dependent upon the percentage levels of achievement of
Performance Targets.
The Performance Measures and Performance Targets, which may be different with
respect to each participant and each Performance Period, must be set forth in
writing by the Committee within the first ninety (90) days of the applicable
Performance Period or, if sooner, prior to the time when 25 percent of the
relevant Performance Period has elapsed.


5.Certification of Performance Targets and Calculation of Incentive Awards
After the end of each Performance Period, and prior to the payment for such
Performance Period, the Committee must certify in writing the degree to which
the Performance Targets for the Performance Period were achieved, including the
specific target objective or objectives and the satisfaction of any other
material terms of the incentive award. The Committee shall calculate the amount
of each participant’s incentive award for such Performance Period based upon the
Performance Measures and Performance Targets for such participant. In
establishing Performance Targets and Performance Measures and in calculating the
degree of achievement thereof, the Committee may ignore extraordinary items,
property transactions, changes in accounting standards and losses or gains
arising from discontinued operations. The Committee shall have authority or
discretion to increase or decrease the amount or totally eliminate any such
incentive award if it determines in its absolute and sole discretion that such
action is appropriate in order to reflect the participant’s performance or
unanticipated factors during the Performance Period. The maximum payment that
may be made with respect to incentive awards under the AIP to any participant in
any one calendar year shall be $8,000,000; provided, however, that this
limitation shall not apply with respect to any incentive award that is paid in a
calendar year prior to the year it would ordinarily be paid because of a Change
in Control or other transaction or event that provides for accelerated payment
of an incentive award.


6.Payment of Awards
Approved incentive awards shall be payable by the Company in cash to each
participant, or to the participant’s estate in the event of the participant’s
death, as soon as practicable (and in any event no later than 2 1/2 months)
after the end of each Performance Period. No incentive award may be paid under
the AIP until the Committee has certified in writing that the relevant
Performance Targets were achieved. If a participant is not an employee on the
last day of the Performance Period, the Committee shall have sole discretion to
determine



--------------------------------------------------------------------------------



what portion, if any, the participant shall be entitled to receive with respect
to any award for the Performance Period; provided, however, that other than in
the case of a participant’s death, disability or in connection with a Change in
Control (as described in Section 8), any payment in respect of an award shall be
subject to the satisfaction of the applicable Performance Targets for the
Performance Period. The Committee shall have the authority to adopt appropriate
rules and regulations for the administration of the AIP in such termination
cases.
Notwithstanding the above, no incentive awards shall be paid under the AIP
unless the AIP is approved by the requisite shareholders of the Company.


7.Other Terms and Conditions
Any award made under this AIP shall be subject to the discretion of the
Committee. No person shall have any legal claim to be granted an award under the
AIP and the Committee shall have no obligation to treat participants uniformly.
Except as may be otherwise required by law, incentive awards under the AIP shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary. Incentive awards granted under the AIP
shall be payable from the general assets of the Company, and no participant
shall have any claim with respect to any specific assets of the Company.
Nothing contained in the AIP shall give any participant the right to continue in
the employment of the Company or affect the right of the Company to terminate
the employment of a participant.
The Company retains the right to deduct from any incentive awards paid under the
AIP any Federal, state, local or foreign taxes required by law to be withheld
with respect to such payment. In addition, if the Company in its reasonable
judgment determines that a participant owes the Company any amount due to any
loan, obligation or indebtedness, including amounts owed under the Company’s tax
equalization program or the Company’s policies with respect to travel and
business expenses, and the Participant has not satisfied these obligation(s),
the Company may withhold and/or deduct funds equal to the amount of the
obligation from payments under the AIP due to the Company from the participant
to the maximum extent permitted by Code Section 409A.
If the participant is covered by the Company’s Clawback Policy, as may be in
effect from time to time, the Awards granted under the AIP will be subject to
the policy and may be subject to recovery (in whole or in part) by the Company.


8.“Change in Control” means the occurrence of any of the following:
i.a person or group (as defined in Sections 13(d) and 14(d) of the Exchange Act)
(other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Act) of 30% or more of the
outstanding common stock of Xylem Inc. (the “Stock”);
ii.any person or group (other than the Company or a subsidiary of the Company,
or any employee benefit plan sponsored by the Company or a subsidiary) purchases
shares to acquire Stock (or securities convertible into Stock) through a tender
offer or exchange offer where after consummation of the offer, the person in
question will be the beneficial owner, directly or indirectly, of 30% or more of
Stock;
iii.the consummation of (A) any consolidation, business combination or merger
involving the Company, except where holders of Stock immediately prior to the
consolidation, business combination or merger (x) continue to hold 50% or more
of the combined voting power of the Company (or the corporation resulting from
the merger or consolidation or the parent of such corporation) after the merger
and (y) have the same proportionate ownership of Stock of the Company (or the
corporation resulting from the merger or consolidation or the parent of such
corporation), relative to other holders of Stock immediately after the
transaction as immediately before, or (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company;
iv.there is a change in a majority of the members of the Board of Directors of
the Company within a 12-month period unless the election or nomination by the
Company’s stockholders of each new director during such 12-month period was
approved by the vote of 2/3rds of the directors then still in office who (x)
were directors at the beginning of the 12-month period or (y) whose nomination
or election as directors was recommended or approved by a majority of the
directors who were directors at the beginning of the 12-month period; or



--------------------------------------------------------------------------------



v.approval by the Company’s shareholders of a plan of complete liquidation or
dissolution of the Company, other than a plan of liquidation or dissolution
which results in the acquisition of all or substantially all of the assets by an
Affiliate of the Company.
Upon the occurrence of a Change in Control, the Performance Measures for each
Performance Period with respect to which incentive awards may be payable under
the AIP shall be deemed to be achieved at the greater of (i) the Performance
Target established for such Performance Measures or (ii) the Company’s actual
achievement of such Performance Measures as of the Change in Control. Payment of
the incentive awards, for the full year, will be made to each participant, in
cash, within five (5) business days following such Change in Control.


9.Governing Law.
This AIP will be construed and governed in accordance with the laws of the State
of New York.

